Instride, Inc. 7rd Street, Suite 337 Miami, Florida 33166 March 7, 2014 Via Edgar Mara Ransom Assistant Director Securities and Exchange Commission Washington, DC 20549 Re: Instride, Inc. Registration Statement on Form S-1 Filed November 27, 2013 File No. 333-192585 Request for Acceleration Dear Ms. Ransom, Thank you for advising us that the Commission will not further review the above-referenced registration statement (the “Registration Statement”) of Instride, Inc. (the “Company”). The Company hereby requests acceleration of the effective date of the Registration Statement to Wednesday March 12, 2014 at 4:00 p.m. or as soon thereafter as practicable, and as part of this request acknowledges the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or require further clarification, please do not hesitate to contact our counsel, Jonathan Strum at Tel: 202 362-9027/ jdstrum@jdstrumlaw.com. Sincerely, /s/Ms. Dina Yafe Ms. Dina Yafe CEO VIA EDGAR cc:Daniel Porco, Esq. Staff Attorney, SEC
